Exhibit 10.7

 

NON-EXECUTIVE FORM

NCS MULTISTAGE HOLDINGS, INC.

2017 Equity Incentive Plan

﻿

Restricted Stock Unit Award Agreement

﻿

This Restricted Stock Unit Award Agreement (this  “Agreement”) is made by and
between NCS Multistage Holdings, Inc., a Delaware corporation (the “Company”),
and [    ] (the “Participant”), effective as of [  ], 2017 (the “Date of
Grant”). 

﻿

RECITALS

﻿

WHEREAS, the Company has adopted the NCS Multistage Holdings, Inc. 2017 Equity
Incentive Plan (as the same may be amended from time to time, the “Plan”), which
Plan is incorporated herein by reference and made a part of this Agreement, and
capitalized terms not otherwise defined in this Agreement shall have the
meanings ascribed to those terms in the Plan; and

﻿

WHEREAS, the Committee has authorized and approved the grant of an Award to the
Participant that will provide the Participant the opportunity to acquire shares
of Common Stock (“Shares”) upon the settlement of stock units on the terms and
conditions set forth in the Plan and this Agreement (“Restricted Stock Units”).

﻿

NOW THEREFORE, in consideration of the premises and mutual covenants set forth
in this Agreement, the parties agree as follows:

﻿

1.Grant of Restricted Stock Unit Award.  The Company hereby grants to the
Participant, effective as of the Date of Grant,  [    ] Restricted Stock Units,
on the terms and conditions set forth in the Plan and this Agreement, subject to
adjustment as set forth in the Plan. 

﻿

2.Vesting and Forfeiture of Restricted Stock Units.  Subject to the terms and
conditions set forth in the Plan and this Agreement, the Restricted Stock Units
shall vest as follows:

﻿

(a)        General.  Except as otherwise provided in this Section 2,  [    ] of
the Restricted Stock Units shall vest on [  ], subject to the Participant’s
continued Service through the applicable vesting date.

﻿

(b)        Termination of Service.  Upon the Participant’s termination of
Service by the Company or its Subsidiaries without Cause (other than by reason
of the Participant’s death or Disability) within eighteen (18) months following
a Change of Control, all unvested Restricted Stock Units shall vest.

﻿

(c)        Forfeiture. Subject to Section 2(b), any unvested Restricted Stock
Units will be forfeited immediately, automatically and without consideration
upon a termination of the Participant’s Service for any reason.   



--------------------------------------------------------------------------------

 



3.Payment

﻿

(a)        Settlement.  The Company shall deliver to the Participant within
thirty (30) days following the vesting date of the Restricted Stock Units, a
number of Shares equal to the aggregate number of Restricted Stock Units that
have vested pursuant to Section 2. No fractional Shares shall be delivered. The
Company may deliver such shares either through book entry accounts held by, or
in the name of, the Participant or cause to be issued a certificate or
certificates representing the number of Shares to be issued in respect of the
Restricted Stock Units, registered in the name of the Participant.

﻿

(b)        Withholding Requirements. The Company shall have the power and the
right to deduct or withhold automatically from any Shares deliverable under this
Agreement, or to require the Participant or the Participant’s representative to
remit to the Company, the minimum statutory amount necessary to satisfy federal,
state and local taxes, domestic or foreign, required by law or regulation to be
withheld with respect to any taxable event arising as a result of this
Agreement,  or in the sole discretion of the Committee, such greater amount
necessary to satisfy the Participant’s expected tax liability, provided that,
the withholding of such greater amount does not result in adverse tax or
accounting consequences to the Company.

﻿

4.Adjustment of Shares.  In the event of any change with respect to the
outstanding shares of Common Stock contemplated by Section 4.5 of the Plan, the
Restricted Stock Units may be adjusted in accordance with Section 4.5 of the
Plan.

﻿

5.Miscellaneous Provisions

﻿

(a)        Securities Laws Requirements.  No Shares will be issued or
transferred pursuant to this Agreement unless and until all then applicable
requirements imposed by federal and state securities and other laws, rules and
regulations and by any regulatory agencies having jurisdiction, and by any
exchanges upon which the Shares may be listed, have been fully met.  As a
condition precedent to the issuance of Shares pursuant to this Agreement, the
Company may require the Participant to take any reasonable action to meet those
requirements.  The Committee may impose such conditions on any Shares issuable
pursuant to this Agreement as it may deem advisable, including, without
limitation, restrictions under the Securities Act, as amended, under the
requirements of any exchange upon which shares of the same class are then listed
and under any blue sky or other securities laws applicable to those Shares. 

﻿

(b)       Rights of a Shareholder of the Company.  Prior to settlement of the
Restricted Stock Units in Shares, neither the Participant nor the Participant’s
representative will have any rights as a shareholder of the Company with respect
to any Shares underlying the Restricted Stock Units; provided that, if dividends
or other distributions are paid in respect of the Shares underlying unvested
Restricted



2

--------------------------------------------------------------------------------

 



Stock Units, then a dividend equivalent equal to the amount paid in respect of
one Share shall accumulate and be paid with respect to each unvested Restricted
Stock Unit within forty-five (45) days following the date on which the unvested
Restricted Stock Unit vests and then following vesting, any dividend equivalents
paid with respect to shares underlying a vested Restricted Stock Unit shall be
paid on a  current basis.

﻿

(c)        Transfer Restrictions.  The Shares delivered hereunder will be
subject to such stop transfer orders and other restrictions as the Committee may
deem advisable under the Plan or the rules, regulations and other requirements
of the Securities and Exchange Commission, any stock exchange upon which such
shares are listed, any applicable federal or state laws and any agreement with,
or policy of, the Company or the Committee to which the Participant is a party
or subject, and the Committee may cause orders or designations to be placed upon
the books and records of the Company’s transfer agent to make appropriate
reference to such restrictions.

﻿

(d)        No Right to Continued Service.  Nothing in this Agreement or the Plan
confers upon the Participant any right to continue in Service for any period of
specific duration or interfere with or otherwise restrict in any way the rights
of the Company (or any Subsidiary retaining the Participant) or of the
Participant, which rights are hereby expressly reserved by each, to terminate
his or her Service at any time and for any reason, with or without cause.

﻿

(e)        Notification.   Any notification required by the terms of this
Agreement will be given by the Participant (i) in writing addressed to the
Company at its principal executive office and will be deemed effective upon
actual receipt when delivered by personal delivery or by registered or certified
mail, with postage and fees prepaid, or (ii) by electronic transmission to the
Company’s e-mail address of the Company’s General Counsel and will be deemed
effective upon actual receipt.  Any notification required by the terms of this
Agreement will be given by the Company (x) in writing addressed to the address
that the Participant most recently provided to the Company and will be deemed
effective upon personal delivery or within three (3) days of deposit with the
United States Postal Service, by registered or certified mail, with postage and
fees prepaid, or (y) by facsimile or electronic transmission to the
Participant’s primary work fax number or e-mail address (as applicable) and will
be deemed effective upon confirmation of receipt by the sender of such
transmission.

﻿

(f)        Entire Agreement.  This Agreement and the Plan constitute the entire
agreement between the parties hereto with regard to the subject matter of this
Agreement.   This Agreement and the Plan supersede any other agreements,
representations or understandings (whether oral or written and whether express
or implied) that relate to the subject matter of this Agreement.



3

--------------------------------------------------------------------------------

 



(g)        Waiver.   No waiver of any breach or condition of this Agreement will
be deemed to be a waiver of any other or subsequent breach or condition whether
of like or different nature.

﻿

(h)       Successors and Assigns.   The provisions of this Agreement will inure
to the benefit of, and be binding upon, the Company and its successors and
assigns and upon the Participant, the Participant’s executor, personal
representative(s), distributees, administrator, permitted transferees, permitted
assignees, beneficiaries, and legatee(s), as applicable, whether or not any such
person will have become a party to this Agreement and have agreed in writing to
be joined herein and be bound by the terms hereof.

﻿

(i)        Severability.  The provisions of this Agreement are severable, and if
any one or more provisions are determined to be illegal or otherwise
unenforceable, in whole or in part, then the remaining provisions will
nevertheless be binding and enforceable.

﻿

(j)        Amendment.  Except as otherwise provided in the Plan, this Agreement
will not be amended unless the amendment is agreed to in writing by both the
Participant and the Company.

﻿

(k)       Choice of Law; Jurisdiction.  This Agreement and all claims, causes of
action or proceedings (whether in contract, in tort, at law or otherwise) that
may be based upon, arise out of or relate to this Agreement will be governed by
the internal laws of the State of Delaware, excluding any conflicts or
choice-of-law rule or principle that might otherwise refer construction or
interpretation of this Agreement to the substantive law of another
jurisdiction.   

﻿

PARTICIPANT ACKNOWLEDGES THAT, BY SIGNING THIS AGREEMENT, PARTICIPANT IS WAIVING
ANY RIGHT THAT PARTICIPANT MAY HAVE TO A JURY TRIAL RELATED TO THIS AGREEMENT.

﻿

(l)        Signature in Counterparts.  This Agreement may be signed in
counterparts, manually or electronically, each of which will be an original,
with the same effect as if the signatures to each were upon the same instrument.

﻿

(m)       Electronic Delivery.  The Company may, in its sole discretion, decide
to deliver any documents related to any Awards granted under the Plan by
electronic means or to request the Participant’s consent to participate in the
Plan by electronic means.  The Participant hereby consents to receive such
documents by electronic delivery and to agree to participate in the Plan through
an on-line or electronic system established and maintained by the Company or
another third party designated by the Company.  Such on-line or electronic
system shall satisfy notification requirements discussed in Section 5(e).

﻿

(n)       Acceptance.  The Participant hereby acknowledges receipt of a copy of
the Plan and this Agreement.  The Participant has read and understands the terms
and



4

--------------------------------------------------------------------------------

 



﻿

provisions of the Plan and this Agreement, and accepts the Restricted Stock
Units subject to all of the terms and conditions of the Plan and this
Agreement.  In the event of a conflict between any term or provision contained
in this Agreement and a term or provision of the Plan, the applicable term and
provision of the Plan will govern and prevail.

﻿

[Signature page follows.]

﻿

﻿

 

5

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Company and the Participant have executed this
Restricted Stock Unit Award Agreement as of the dates set forth below.  

﻿

﻿

 

 

 

 

PARTICIPANT

 

NCS MULTISTAGE HOLDINGS, INC.

﻿

 

 

 

 

﻿

 

 

 

 

﻿

 

 

 

 

﻿

 

 

 

 

﻿

 

 

By:

 

﻿

 

 

 

 

Date:

 

 

Date:

 

﻿

﻿



 

[Signature Page – Restricted Stock Unit Award Agreement]

 

--------------------------------------------------------------------------------